DETAILED ACTION
The following claims are pending in this office action: 36-39, 41-43, 47, and 50-51
The following claims are amended: 36, and 50
The following claims are new: -
The following claims are cancelled: 1-35, 40, 44-46, 48-49, and 52-55
Claims 36-39, 41-43, 47, and 50-51 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 09/01/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant states “Huang does not disclose or suggest that the identifier is a radio access layer parameter that comprises a connection identifier associated with a transmitter of the write request… Thus, the amended Claims … now clarify that the radio access layer parameter comprises a connection identifier associated with a transmitter of the write request”.  Cong, Xinri, “Wireless ATM – An Overview”, Washington University in St. Lewis, February 25, 2006, Retrieved from the Internet:<URL: https://web.archive.org/web/20060225044601/http://www.cse.wustl.edu/~jain/cis788-97/ftp/wireless_atm/index.htm> discloses that a MAC address is a radio access lay parameter as explained below.  Casaburi et al. (US Pub. 2016/0149930) discloses that the MAC address comprises a connection identifier which is also associated with a transmitter of the write request (as it is obtained as part of an access request to infiltrate a device) as explained below.  Accordingly, the amended elements are rejected below.  
Independent claim 50 is amended in a similar way to claim 36.  The amended limitations are disclosed by Cong, Xinri, “Wireless ATM – An Overview”, Washington University in St. Lewis, February 25, 2006, Retrieved from the Internet: <URL: https://web.archive.org/web/20060225044601/ http://www.cse.wustl.edu/~jain/cis788-97/ftp/wireless_atm/index.htm> and Casaburi et al. (US Pub. 2016/0149930) as explained below and rejected accordingly.  
Dependent claims 37-39, 41-43, 47, and 51 depend on independent claims 36 and 50.  The amended elements in the claims are disclosed by Cong, Xinri, “Wireless ATM – An Overview”, Washington University in St. Lewis, February 25, 2006, Retrieved from the Internet: <URL: https://web.archive.org/web/20060225044601/http://www.cse.wustl.edu/~jain/cis788-97/ftp/wireless_atm/index.htm> and Casaburi et al. (US Pub. 2016/0149930) as explained below, and so any additional features to the dependent claims are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 42, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Debickes (US Pub. 2018/0167380) (hereinafter “Debickes”) in view of Hong, Sung-Hyuck, “Secure MAC address-based Authentication on x.509 v3 Certificate in Group Communication,” Journal of Internet Computing and Services 9.4, February 4, 2008 (hereinafter “Hong”) and in view of  Cong, Xinri, “Wireless ATM – An Overview”, Washington University in St. Lewis, February 25, 2006, Retrieved from the Internet:<URL: https://web.archive.org/web/20060225044601/http://www.cse.wustl.edu/~jain/cis788-97/ftp/wireless_atm/index.htm> (hereinafter “Cong”) and in view of Casaburi et al. (US Pub. 2016/0149930) (hereinafter “Casaburi”)

As per claim 36, Debickes teaches an arrangement for a communication device, ([Debickes, Fig. 1, para. 0013] in example communication 100 [an arrangement for a communication device], an electronic device is communicatively coupled to a first and second server where the second server updates software on the electronic device) the communication device ([para. 0030] the electronic device is a mobile phone: a communication device) is configured to operate in connection with an access node ([para. 0010] the electronic device connects to an access point on the software update server [a access node]) associated with a wireless communication network ([para. 0010] the network connecting the software update server and the electronic device includes a radio access network and is part of a wireless telecommunication network), and the arrangement comprises controlling circuitry configured to cause: ([para. 0045] the subject matter of Debickes is implemented in digital electronic circuitry)
reception of a first data packet ([Debickes, para. 0032; para. 0054] a software update notification [first data] is received at an electronic device by means of a packet communicated over the network) comprising a write request for writing at least one of code and data ([para. 0032] the software update notification is a request for a software update: comprising firmware [code and/or data] that will be installed [written] on the memory of the electronic device) to a non-volatile memory comprised in the communication device; and ([para. 0026] the memory on the electronic device is non-volatile memory)
determination of whether a second data packet ([Debickes, para. 0039] the electronic device determines whether a connection profile [second data] from the network node/access is received at an electronic device [a second data packet – see para. 0054 “the network may communicate with, for example, IP packets”]) comprising an identifier ([para. 0039] the connection profile includes certificates; [para. 0035-36] a certificate is an authentication/ confirmation of the identifier of the network node and so includes an identifier of the network node) associated with the first data packet is received; ([para. 0010] the electronic device connects to an access point on the software update server [an access point/network node] to receive a software update.  [para. 0032] as the first data packet is a request for the software update from the access point, the first data packet is associated with the identifier)
when it is determined that the second data packet comprising the identifier is received, the controlling circuitry is further configured to cause: ([Debickes, para. 0039] the network connection profile [second data packet] is received, and the actions below are performed in response)
determination of whether the identifier is trusted; ([Debickes, para. 0012; 0036] a determination of whether the network connection/access point is secure for receiving an update includes determining if the security requirement is met by the access point [is trusted].  A requirement is determining whether the network node/access point [identifier] holds a certificate that is issued by a CA that passes an independent qualified audit review.  Determining whether the connection identifier is trusted is taught by Hong below)
determination of whether the identifier is validated when it is determined that the identifier is trusted by determining whether the identifier associated with the transmitter of the write request is comprised in a set of pre-determined identifiers; and ([Debickes, para. 0012; 0036-0037] another security requirement is in combination with determining [when it is determined] that the network node/access point [identifier] passes an independent qualified audit review [is trusted] by any CA.  The requirement is that a further determination is made whether the holder of the network node/access point [identifier] certificate is on a white list and validated by a whitelisted CA.  An identifier that comprises the connection identifier is taught by Hong below.  A connection identifier associated with a transmitter of the write request is taught by Casaburi below)
acceptance of at least a subset of the write request when it is determined that the identifier is trusted and validated.  ([Debickes, para. 0042] in response to determining that the network node/access point address [identifier] meets the security requirement [is trusted and validated], the electronic device downloads and installs the received software update [acceptance of at least a subset of the write request])
Debickes alone does not clearly teach extraction of the identifier from the second data packet, the identifier is a radio access layer parameter and comprises a connection identifier associated with a transmitter of the write request; and determination of whether the identifier is trusted by determining whether the connection identifier is trusted.  
However, Hong teaches teach extraction of the identifier from the second data packet, ([Hong, pg. 6, Fig. 5] disclosed is code to retrieve [extract] the MAC address within a certificate [from the second data packet as the MAC address is an identifier]) the identifier that comprises a connection identifier; and ([pg. 5, Fig. 3; Section 4: Mac-Address based Authentication] “specifically we propose that digital certificates be issued with a user’s MAC address included in the ‘extensions’ portion of the digital certificate”.  [Pg. 2, Section 1: Introduction] the MAC address is a physical address that identifies the computing/connecting machine [a connection identifier].  A MAC address identifier as a radio access layer parameter is more clearly taught by Cong below. A connection identifier associated with a transmitter of the write request is taught by Casaburi below)
determination of whether the identifier is trusted by determining whether the connection identifier is trusted. ([Hong, pg. 2, Section 1: Introduction] the “proposed authentication enhancements… improve trust between community members”.  [Pg. 5, Section 4: Mac-Address based Authentication; Fig. 3] “Olivia’s system validates Daniel’s certificate by using the GetAdaptersInfo() function to contact Daniel’s NIC card and verify that the MAC address on his certificate matches the one on his NIC card”.  The validation procedure determines whether the certificate [identifier] is “trusted” as it serves to improve trust between members)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes with the teachings of Hong to include extraction of the identifier from the second data packet, the identifier is a radio access layer parameter and comprises a connection identifier; and determination of whether the identifier is trusted by determining whether the connection identifier is trusted.  One of ordinary skill in the art would have been motivated to make this modification because “the use of a MAC address” (connection identifier) “significantly increases the level of security in the group communication protocols”, and “provides a mechanism to trace the adversary’s location and thus allows the community to filter out this unknown MAC address”.  (Hong, pg. 4, Section 3: Model for Improved Authentication)
Debickes in view of Hong does not clearly that a MAC address identifier is a radio access layer parameter.  
However, Cong teaches that a MAC address identifier is a radio access layer parameter.  ([Cong, pg. 5, Section 3.1: Wireless ATM Protocol Architecture; Fig. 2 WATM Protocol Architecture] “Radio Access Layer consists of  … MAC … Media Access Layer”; [pg. 6, Section 3.2.2 Media Access Control] “To identify each station, both IEEE 48 bit address and local significant address, which is assigned dynamically within a cell, are allowed” [MAC addresses identifiers are part of the Radio Access Layer and thus, is a radio access layer parameter]) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong with the teachings of Cong to include a MAC address identifier is a radio access layer parameter.  One of ordinary skill in the art would have been motivated to make this modification because WATM MAC is responsible for providing functionally point to point links for the higher protocol layer (radio access layer) to use … so that devices may make itself known by others.  (Cong, pg. 6, Section 3.2.2 Media Access Control)
Debickes in view of Hong and Cong do not clearly teach determination of whether the identifier is validated by determining whether the identifier, which is the radio access layer parameter that comprises the connection identifier associated with the transmitter of the write request is comprised in a set of pre-determined identifiers.  
However, Casaburi teaches determination of whether the identifier is validated ([Casaburi, para. 0001] “An organization’s administrator may authorize [validate] computers with certain Media Access Control addresses [identifier] and only permit computers with the authorized MAC addresses to access the network”) by determining whether the identifier, which is the radio access layer parameter that comprises the connection identifier ([para. 0030] “The term “medial access control address” and the abbreviation “MAC address,” as used herein, generally refer to an address assigned to a computing device connected to or attempting to connect to a network” [connection identifier]; the MAC address which is the radio access layer parameter was taught by Cong above) associated with the transmitter ([para. 0031] “the device attempting to access the network may create the signal … and then transmitting the radio wave to one or more antennas of a network”) of the write request ([para. 0111] “system 100 … may … control access to protected data”; [para. 0054] “attempt to access … refers to access attempt … to … infiltrate [write request] … devices associated with the network”) is comprised in a set of pre-determined identifiers.  ([para. 0065] “MAC addresses 210 may be included in a whitelist maintained by an administrator of network 204 … the whitelist may identify certain MAC addresses that are permitted to access network 204”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong and Cong with the teachings of Casaburi to include determination of whether the identifier is validated by determining whether the identifier, which is the radio access layer parameter that comprises the connection identifier associated with the transmitter of the write request is comprised in a set of pre-determined identifiers.  One of ordinary skill in the art would have been motivated to make this modification because this would allow a policy to identify MAC address that has never been used in an attempt to access the network in order to protect against unauthorized network intrusions.  (Casaburi, para. 0063; para. 0082)

As per claim 37, Debickes in view of Hong, Cong and Casaburi teaches claim 36.
Debickes also teaches wherein the controlling circuitry is configured to cause the reception of the first data packet and the second data packet simultaneously in one data packet.  ([Debickes, para. 0013; 0015] the EMM server may be combined with the software update server to directly provide software updates.  [Para. 0021; para. 0039] In such an embodiment, the features and functionality may be combined such that the electronic device receives both the software updated notification [first data packet] from the EMM server and the connection profile [second data packet] that includes the identifier of the network node and the certificate is also pushed from the EMM simultaneously in one data combination, such that the software update notification indicates/includes the connection profile [in one data packet]) 

As per claim 42, Debickes in view of Hong, Cong and Casaburi teaches claim 36.  
Debickes also teaches wherein the first data packet further comprises information associated with a location where the write request can be accepted. ([Debickes, para. 0033; 0009] the software update notification [first data packet] further includes IP addresses and URLs [locations] of the software update server where the software update [write request] may be downloaded [accepted])

As per claim 50, Debickes teaches a method of a communication device, the communication device is configured to operate in connection ([Debickes, Fig. 1, para. 0013] in example communication 100 [a method of a communication device], an electronic device is communicatively coupled to a first and second server where the second server updates software on the communication device; [para. 0030] the electronic device is a mobile phone: a communication device) with an access node ([para. 0010] the electronic device connects to an access point on the software update server [a access node]) associated with a wireless connection network.  ([Para. 0010] the network connecting the software update server and the electronic device includes a radio access network and is part of a wireless telecommunication network)
The method performs the steps of the method of claim 36, has language that is identical or substantially similar to the method of claim 36, and thus is rejected with the same rational applied against claim 36.   

As per claim 51, the claim language is identical or substantially similar to that of claim 37. Therefore, it is rejected under the same rationale applied to claim 37.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of in view of Hong and in view of Cong and in view of Casaburi as applied to claim 36 above, and further in view of Deshpande et al. (US Pub. 2017/0127373) (hereinafter “Deshpande”)

As per claim 38, Debickes in view of Hong, Cong and Casaburi teaches claim 36.  
Debickes in view of Hong, Cong and Casaburi does not clearly teach wherein the controlling circuitry is configured to cause determining of whether the identifier is trusted by causing: determination of whether the identifier is a signed authentication location message with a valid signature. 
However, Deshpande teaches wherein the controlling circuitry is configured to cause determining of whether the identifier is trusted by causing: determination of whether the identifier is a signed authentication location message with a valid signature. ([Deshpande, para. 0031] a wireless access point may transmit to a mobile device computing a signed location information for that access point [identifier/an authenticated location message with a valid signature].  The mobile computing device may verify the access point [is trusted] based on the digital signature of the signed location information)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong, Cong and Casaburi with the teachings of Deshpande to include transmitting the second data packet within a predetermined time period of transmitting the first data packet; and the identifier is a radio access layer parameter.  One of ordinary skill in the art would have been motivated to make this modification because such a method allows detection that an access point, and location information of an access point, has been compromised in order to prevent spoofing of the access point.  (Deshpande, para. 0024-0025)

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of Hong and in view of Cong, and in view of Casaburi, and further in view of Deshpande as applied to claim 38 above, and further in view of Raleigh et al. (US Pub. 2017/0099604) (hereinafter “Raleigh”).

As per claim 39, Debickes in view of Hong, Cong and Casaburi, and further in view of Deshpande teaches claim 38.  
Debickes in view of Hong, Cong and Casaburi, and further in view of Deshpande does not clearly teach wherein the controlling circuitry is further configured to cause: determination of a current location of the communication device based on the signed authentication location message; and determination of whether the write request may be accepted in a location associated with the signed authentication location message.
However, Raleigh teaches wherein the controlling circuitry is further configured to cause: determination of a current location of the communication device based on the signed authentication location message; and ([Raleigh, para. 0142-0143] a modem exchanges digital certificates [of an access point and a location message as taught by Debickes and Deshpande above] with the secure execution environment of the cell phone/APU to authenticate and to monitor packets; a check is done on each received frame before it is sent to a higher layer.  [Fig.2; para. 0099; 0106; 0197] if a determination by the APU is made that an over-the-air or over-the-network request [the signed authentication location message] is to install DDR firmware in the secure execution environment [a current location of the communication device that’s based on the request] then a determination is made whether the request is accepted)
determination of whether the write request may be accepted in a location associated with the signed authentication location message.  ([Raleigh, para. Fig. 12; para. 0197] a check is performed that all public key certificates are validated.  If all keys are validated, the write request is accepted in the SEE [a location associated with the signed authentication location message])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong, Cong and Casaburi and further in view of Deshpande with the teachings of Raleigh to include wherein the controlling circuitry is further configured to cause: determination of a current location of the communication device based on the signed authentication location message; and determination of whether the write request may be accepted in a location associated with the signed authentication location message.  One of ordinary skill in the art would have been motivated to make this modification because such a secure execution environment provides for secure, trusted identification of packets on the network stack, and prevents tampering of the sent data as the secure execution environment is not accessible by user application software.  (Raleigh, para. 0090; para. 0228; Fig. 16)

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of Hong, in view of Cong, and in view of Casaburi as applied to claim 36 above, and further in view of Raleigh.

As per claim 41, Debickes in view of Hong, Cong and Casaburi teaches claim 36.  
Debickes also teaches a second data packet comprised of an identifier associated with the first data packet ([Debickes, para. 0035; 0039] a connection profile [second data packet] includes a certificate that is used to authenticate and also includes the network node/access point holder of the certificate [identifier] that connects the electronic device to the software update server [is associated with the software update notification data packet]) 
the controlling circuitry is configured to cause: refusal of the write request. ([Debickes, para. 0043] if the network connection fails to meet the security requirement, the software update is rejected until such requirement is met)
Debickes in view of Hong, Cong and Casaburi does not clearly teach wherein the controlling circuitry is further configured to cause when it is determined that the second data packet is not received: determination of whether a pre-determined time period has expired since the first data packet was received, wherein when it is determined that the pre-determined time period since the first data packet was received has expired.  
However, Raleigh teaches wherein the controlling circuitry is further configured to cause when it is determined that the second data packet is not received: ([Raleigh, para. 0042] a second message [second data packet] for authentication is not received after a period of time passes.  The second packet comprising the identifier and associated with the first data was taught by Debickes above)
determination of whether a pre-determined time period has expired since the first data packet was received, wherein when it is determined that the pre-determined time period since the first data packet was received has expired ([Raleigh, para. 0042] a predetermined maximum amount of time that passes [has expired] between receiving a first message [a first data packet] and receiving second message [a second data packet].  If the time passes, the access controller restricts access to functions.  Such a function being refusal of a write request was taught by Debickes above)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong, Cong and Casaburi with the teachings of Raleigh to include wherein the controlling circuitry is further configured to cause when it is determined that the second data packet is not received: determination of whether a pre-determined time period has expired since the first data packet was received, wherein when it is determined that the pre-determined time period since the first data packet was received has expired.  One of ordinary skill in the art would have been motivated to make this modification because such timers or predetermined time periods are necessary to maintain and confirm a secure connection between the cell phone and a service controller.  (Raleigh, para. 0182)

As per claim 43, Debickes in view of Hong, Cong and Casaburi teaches claim 36.  
Debickes in view of Hong and Huang does not clearly teach the controlling circuitry is further configured to cause performance of the determination of whether the identifier is trusted in at least one of a trusted execution environment and a modem processor of the communication device.
However, Raleigh teaches the controlling circuitry is further configured to cause performance of the determination of whether the identifier is trusted. ([Raleigh, para. 0022; 0066; 0087] DDRs including the destination address [identifier] is processed to determine if the destination address is on a restricted access list of addresses [whether the identifier is trusted]) in at least one of a trusted execution environment and a modem processor of the communication device [para. 0022 the DDRs are processed by the secure DDR processor in a secure execution environment [trusted execution environment] which includes a modem processor)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong, Cong and Casaburi with the teachings of Raleigh to include the controlling circuitry is further configured to cause performance of the determination of whether the identifier is trusted.  One of ordinary skill in the art would have been motivated to make this modification because such a secure execution environment provides for secure, trusted identification of packets on the network stack, and prevents tampering of the sent data as the secure execution environment is not accessible by user application software.  (Raleigh, para. 0090; para. 0228; Fig. 16)

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Debickes, in view of Hong, in view of Cong, and in view of Casaburi as applied to claim 36 above, and further in view of Firman et al. (US Pub. 2013/0232229) (hereinafter “Firman”)

As per claim 47, Debickers in view of Hong, Cong and Casaburi teaches claim 36.  
Debickers in view of Hong, Cong and Casaburi does not clearly teach wherein the controlling circuitry is configured to cause: determination based on the identifier of whether the write request may be accepted in its entirety or whether at least a subset of the write may be accepted.  
However, Firman teaches wherein the controlling circuitry is configured to cause: determination based on the identifier of whether the write request may be accepted in its entirety or whether at least the subset of the write may be accepted.  ([Firman, para. 0005-0006; 0080-0081] based on a determination by the device marketplace client application that obtains a signature [identifier], some/certain files [at least a portion] or all files [in entirety] are provided for download [accepted write request])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong, Cong and Casaburi with the teachings of Firman to include wherein the controlling circuitry is configured to cause: determination based on the identifier of whether the write request may be accepted in its entirety or whether at least a subset of the write may be accepted.  One of ordinary skill in the art would have been motivated to make this modification because software may be split into multiple binaries for easier execution, and so that only portions that are needed to be installed are written so that time and bandwidth may be saved.  (Firman, para. 0006-0007)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruutu et al. (US Pub. 2013/0109323) discloses transferring data to a wireless device when the MAC address of the sending device is compared against a white list in order to install software/firmware on a receiving device.   Casaburi better teaches the aspect of a connection identifier, and more clearly describes the validation process, however, Ruutu is cited here to avoid any doubt on the element of an identifier (MAC address) associated with a transmitter of a write request.  
Bates (US Pub. 2012/0102465) enabling a predefined operations mode, or allowing write permissions, on a debug server when the MAC address is on a permissions list or a white list.  
Isola et al. (US Pub. 2018/0375867) discloses a MAB (MAC authentication bypass) whitelist where an endpoint device may be authenticated when it is present in the MAB whitelist. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493